Citation Nr: 0723396	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-27 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1970 to March 1974 
and from January 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD as the result 
of stressful combat exposure during service.  While the 
veteran does not allege personal participation in combat, he 
reports that he experienced stress associated with constant 
rocket and mortar attacks while stationed in Da Nang, 
Republic of Vietnam.  In addition, the veteran contends that 
his unit came under enemy attack from snipers while in Da 
Nang.  In January 2004 written statements, the veteran 
indicates that several members of his unit were injured and 
killed during this sniper attack. The snipers were also 
killed during this attack.  The veteran's service personnel 
records reflect assignment to VMFA-232 from April 7, 1972, to 
June 24, 1972, in Da Nang; then to Task Force Delta through 
January 30, 1973.  In accordance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103A, 5107 (West 2002)), the 
AMC should attempt to verify the veteran's claimed in-service 
stressor.  

In addition, the medical evidence of record does not reflect 
a conclusive diagnosis of PTSD based on a supported stressor.  
The veteran was diagnosed with major depressive disorder in 
October 2002.  May 2004 VA treatment records reflect a 
diagnosis of "depressive disorder, not otherwise specified" 
and "rule out post-traumatic stress disorder or traits." As 
recently as May 2005, the veteran's VA physician diagnosed 
post-traumatic stress disorder or traits.  Thus, VA has a 
duty to provide the veteran with a VA examination to 
determine whether his claimed psychiatric disability is PTSD, 
and further, whether his diagnosis of PTSD is related to a 
confirmed in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1. The RO must request verification of the 
veteran's claimed stressors while in Da 
Nang, Republic of Vietnam, from April 7, 
1972, to June 24, 1972, with VMFA-232, 
United States Marines to include: whether 
the veteran's unit was involved in a 
sniper incident, and whether rocket and/or 
mortar attacks were common in Da Nang 
during that time period. 

2.  If a claimed stressor is supported, 
schedule the veteran for a VA PTSD 
examination to determine (a) whether the 
veteran current meets the DSM-IV criteria 
for a diagnosis of PTSD, and (2) whether 
it is at least as likely as not (that is, 
probability of 50 percent or better) that 
the diagnosed PTSD is related to the 
supported stressor(s).  The claims folder 
should be made available to the examiner 
for review and the examiner should 
acknowledge such review in the examination 
report.  

3.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given the opportunity to 
respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




